DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The rejection of claims 1, 3-6, 10, 12, 13 and 15 under 35 USC 112(b) is withdrawn in view of the amendment to or cancelation of the claims; however, a new rejection appears below for new claim 16.
The rejection of claims 6, 7 and 13 under 35 USC 112(d) is withdrawn in view of the cancelation of the claims.
The rejection of claim 8 under 35 USC 112(a) is withdrawn in view of the amendment to the claim setting forth the first and second binding domain CDRs.


Claim Objections
Claim 10 is objected to because of the following informality: after the first occurrence of “SEQ ID NO:14” (line 5), “CDR1” should be deleted.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 10 and 15 remain and new claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,611,327 (’327) for the reasons set forth in the previous Office action. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a DR5-binding polypeptide comprising at least one pair of VH and VL chains: i) the VH containing CDR1-3 of SEQ ID NO:13-15 and the VL containing CDR1-3 of SEQ ID NO:16, FAS, and 17, respectively, and/or ii) the VH containing CDR1-3 of SEQ ID NO:18, 14 and 19 and the VL containing CDR1-3 of SEQ ID NO:20, RTS, and 21, respectively. It is also claimed wherein the binding domains comprise the pairs of SEQ ID NO:2 and 4, and/or SEQ ID NO:6 and 8, and/or SEQ ID NO:35 and 37, and/or SEQ IDNO:39 and 41. Bispecific or multivalent polypeptides are taught (instant claim 10, ‘327 claim 13). Both documents claim a method for treating cancer, an autoimmune disease, an inflammatory condition, a viral infection or a viral disease by administration of the composition to a mammal, including a man, and including where the cancer is a solid tumor, wherein administration is simultaneous, separate or sequential (instant claims 1 and 15, and claims 16-19 of ‘327).  For the instant claims, the composition comprising the polypeptide(s) also comprises a pharmaceutically (acceptable) carrier, diluent or excipient, which is obvious in view of the administration for the method of treatment. Addition of another therapeutic agent for treatment, including an additional anti-cancer therapeutic agent, would have been obvious because that was routine and well know before the effective filing date of the invention.


Claims 1-5, 8 and 10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,647,774 (‘774) for the reasons set forth in the previous Office action. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘774 are drawn to an isolated nucleic acid encoding a VL or VH of an antibody capable of binding DR5, wherein the VL-encoding nucleic acid is selected from SEQ ID NO:1, 5, 36 and 40, and the VH-encoding nucleic acid is selected from SEQ ID NO:3, 7, 34 and 38.  These sequences encode the VL of SEQ ID NO:2, 6, 37 and 41, and VH of SEQ ID NO:4, 8, 35 and 39 (see instant Tables 3-4). These VH and VL comprise the CDRs of the instant claims.  It would have been obvious wherein the instant encoded polypeptide composition comprised a pharmaceutically acceptable carrier for administration to animals or cells. 



Claims 1-5, 8, 10 and 15 remain and new claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 10, 13, 14, 17-19, 21-24, 26, 27, 29, 35, 36, 45-49, 53-55 and 57 of copending Application No. 16/618,722 (‘722) in view of  US 10,759,867 B2 for the reasons set forth in the previous Office action.
The instant and copending application both claim an antibody which binds DR5 and comprises a VH/VL pair of SEQ ID NO:1-3/5, FAS, 6 (‘722, hDR5-01, which is the same as instant SEQ ID NO:13-15/16, FAS,17), and/or SEQ ID NO:10, 2, 11/13, RTS, 14 (‘722, hDR5-005, which is the same as instant SEQ ID NO:18, 14, 19/20, RTS, 21) and which may be comprised by a bispecific antibody (See Table 1 of ‘722 and Tables 1 and 2 of the instant application).  Also claimed are the same VH and VL amino acid sequence, even though they have different sequence identifier numbers:
Instant Application (Table 3)				16/618,722 (from Table 1)
                 hVH sequence
hVL sequence
DR5-01:   SEQ ID NO:4
DR5-05:    SEQ ID NO:12  
SEQ ID NO:7
SEQ ID NO:15 


    PNG
    media_image1.png
    90
    386
    media_image1.png
    Greyscale

Both applications have claims that encompass the same heavy and light claims.  Also claimed is a specific antibody-containing pharmaceutical composition in claim 1 of ‘722 and an antibody-containing composition comprising a pharmaceutical carrier (instant claim 1). A method of inducing apoptosis or inhibiting growth of DR5-exprssing tumors (claim 49 of ‘722) is required for a method of treating cancer (instant claim 15). Copending ‘722 also claims methods of treating cancer and an infectious disease or autoimmune disease (claim 45).  The species claims of ‘722 anticipate the instant genus claims. Copending claim 53 specifies a further therapeutic agent is administered in addition to the composition (see new instant claim 16).The instant application does not claim antibody Fc region mutations (see copending Application No. 16/618,722 claim 1).
US 10,759,867 B2 teaches mutations at positions E430, E345 and/or S440 of the Fc region of a human IgG antibody, including wherein the mutation is as set forth in claim 10 of ‘722 (e.g., col. 66, lines 4-15). It is taught the antigen may be associated with a cell membrane (col. 36, lines 63-64), including wherein the antigen is TNFRSF10B (col. 38, line 52).  It is stated that mutation of E345, E430 and S440 enhance cell dependent cytotoxicity (CDC, col. 127, lines 22-26). These mutations would have been obvious to have in an Fc region of an antibody to increase CDC in the treatment of cancer.
This is a provisional nonstatutory double patenting rejection.


Claims 1-5, 8, 10 and 15 remain and claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64-85 of copending Application No. 17/108,373 for the reasons set forth in the previous Office action. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications have claims drawn to treating an infectious disease, autoimmune disease or cancer, including a solid tumor, by administration of the same DR5 specific antibodies (see rejection immediately above for correspondence of sequences, wherein the sequence number of copending applications 16/618,722 and 17/108,373 are the same). Copending claim 56 specifies a further therapeutic agent is administered in addition to the composition (see new instant claim 16).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	 Applicant argues for all double patenting rejections set forth previously and as repeated above that Applicant disagrees and will consider filing a terminal disclaimer when otherwise allowable subject matter is agreed upon.  The argument has been fully considered, but is not persuasive.  The rejections are maintained for the reasons of record.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 remains and claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease or disorder in which DR5 is expressed, wherein the disease or disorder is selected from the group consisting of cancer, an autoimmune disease, an inflammatory condition, a viral infection and a viral disease, comprising administration to a mammal in need thereof an effective amount of a composition of DR5-binding polypeptide of claim 1, does not reasonably provide enablement for wherein the disease or disorder listed above is not one in which DR5 is not expressed, wherein the mammal treated is not in need of treatment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims for the reasons set forth in the previous Office action and as recast here for the following reason addressing the amendment to the claim:  Claim 15 has been amended to specify treatment is of a listed disease or disorder in a subject in need thereof who expresses DR5; however, every human expresses DR5 in some amount (see The Human Protein Atlas, TNFRSF10B, Tissue and Pathology, https://www.proteinatlas.org/ENSG00000120889-TNFRSF10B). This makes the expression limitation meaningless. The diseases or disorders treated by the claimed method are still not required to express DR5, even though the specification discloses treatment of DR5-expressing disorders and diseases (e.g., [0001]), [0007] and [0052]). Those sections of the rejection drawn to prevention have been removed due to the amendment of the claim deleting reference to prevention, as have the sections relating to who the subject is in view of the amendment specifying that treatment is wherein the disease or disorder is in a subject in need of said treatment.
Claim 15 is drawn to a method of treating cancer, autoimmune disease, an inflammatory condition, viral infection or viral disease by administration of a composition or polypeptide according to claim 1. The remaining enablement issue deals with which disease(s) and/or disorders(s) listed in claim 15 can be treated. 
While anti-DR5 agonist antibodies and TRAIL have been shown to induce apoptosis of some cancer, these cancers express receptors to which the antibodies or ligands bind. Therefore, the claim would be enabled for treating a cancer expressing DR5 but not for other cancers (see for example, Wang et al., J. Immunother. Canc. 9:e002926, 2021, 11 pages plus supplemental material, especially Fig. 5). If the cancer did not express the DR5 receptor, to which the binding domains recited in independent claim 1 bound, then it is unclear how the composition or a polypeptide of claim 1 could be used in the method. Similarly, it has been shown that administration of TRAIL induces apoptosis of synovial cells and reduces inflammation in a rabbit knee model of inflammatory arthritis (e.g., Yao et al., J. Immunol. 8:1061-1069, 2006, cited in the IDS filed 7/14/20, “Results’’). It had no effect on cartilage and no systemic toxicity. Anti-DR5 antibody TRA-8 induced apoptosis in synovial cells of rheumatoid arthritis patients, which expressed high levels of DRS, but not those with osteoarthritis, which did not have high DR5 levels. The antibody blocked joint destruction in an animal model of arthritis induced by human rheumatoid arthritis synovial cells (e.g., p. 1061, col. 2, second paragraph). There is no guidance or direction for or working example of treating a disease or disorder which does not express DR5. Nor does the prior art support treatment of a non-DR5-expressing disease or disorder. The claims have great breadth because they list broad classes of diseases and disorders, e.g., cancer and an inflammatory condition. 
For the reasons discussed above and including the breath of diseases and conditions encompassed by the claims, the paucity of guidance or direction for treating the encompassed diseases/conditions which do not express DR5 with a composition or polypeptide of claim 1, the lack of working examples in the specification with the exception of treating glioma in a xenograft mouse model ([0256]), it would require undue experimentation to practice the method commensurate in scope with the claims.

	Applicant argues (p. 9 of Remarks) that as the claims has been amended, it overcomes the rejection.  The argument has been fully considered, but is not persuasive.  For the reasons discussed above, the claim remains rejected due to not being enabled for its full scope.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	New claim 16 is indefinite because it recites the method further comprises administration of “another anti-cancer drug.” While the composition of claim 1 may be used to treat DR5-expressing cancers, the claims are not limited to treatment of cancer, making reference to “another anti-cancer drug” confusing.  For example, if the treatment was of a viral infection, then the composition would not necessarily normally be considered “another” anti-cancer drug. This rejection could be obviated by replace “anti-cancer” with “therapeutic”, if appropriate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 11, 2022